PER CURIAM
In this action for fraud defendants appeal a judgment in favor of the plaintiff based on the jury verdict. Defendants assign as error the trial court’s refusal of defendants’ request for a poll of the jury, made immediately after the verdict was received. The statute in effect when this case was tried, ORS 17.355 (since repealed but with substantially the same language preserved in Oregon Rules of Civil Procedure, Rule 59 G.(3)), gives a party an absolute right to a poll upon request. See Eisele v. Rood, 275 Or 461, 551 P2d 441 (1976).
A review of that portion of the record relevant to this issue satisfies us that defendants did not waive their right to have the jury polled.
Reversed and remanded.